Citation Nr: 9934491	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder based on direct service connection or exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active military duty from July 1969 
to February 1971, including a tour of duty in the Republic of 
Vietnam between January 1970 and February 1971.

This appeal arises from a February 1995 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that denied 
service connection for PTSD and a generalized anxiety 
disorder and from an October 1995 rating decision that denied 
service connection for a skin condition, including as due to 
Agent Orange exposure.

In 1996, the veteran requested that he be afforded a personal 
hearing before a Member of the Board; however, he failed to 
appear for his hearing scheduled in March 1999.  He also 
indicated in a February 1999 VA Form 9 that he did not want 
to be present at a hearing.

The issue of entitlement to service connection for a skin 
condition on the merits, including as due to Agent Orange 
exposure, is the subject of the remand immediately following 
this decision.


FINDINGS OF FACT

1.  In March 1994, the RO denied a claim for service 
connection for a skin condition, including as due to Agent 
Orange exposure.  The RO notified the veteran of its decision 
and of his appellate rights at his most recent address of 
record.  He did not appeal.

2.  Evidence has been presented since the March 1994 RO 
rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a skin condition, including as due 
to Agent Orange exposure.

3.  The claim for service connection for a skin condition, 
including as due to Agent Orange exposure, is plausible.


CONCLUSIONS OF LAW

1.  The March 1994 RO rating decision that denied a claim for 
service connection for a skin condition, including as due to 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 
(1999).

2.  Evidence received since the March 1994 RO rating decision 
that denied a claim for service connection for a skin 
condition, including as due to Agent Orange exposure new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a skin condition, 
including as due to Agent Orange exposure, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, which become manifest 
after separation from service for veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (1999).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  The Secretary of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1999).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The Federal 
Circuit has specifically held that the Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.103 
(1999).  Notification for VA purposes is a written notice 
sent to the claimant's last address of record.  38 C.F.R. § 
3.1(q) (1999).  

The RO denied the veteran's claim in March 1994 and notified 
him of this decision by means of an April 13, 1994, letter.  
The notification letter was sent to the veteran at his most 
recent address of record.  Because he did not file a notice 
of disagreement with that decision within one year, the 
rating decision became final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

As implicitly decided by the RO, there is sufficient new and 
material evidence to reopen the skin condition claim.  The 
newly submitted evidence includes treatment notes from a VA 
physician that has suggested that the veteran has a skin 
condition as the result of Agent Orange exposure.  For 
example, in September 1998 the veteran was diagnosed as 
having chloracne and a left elbow lipoma, and the examiner 
stated that "soft tissue neoplasms are common with Agent 
Orange exposure."  This statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the appellant's skin condition 
claim is well grounded on the basis of the medical statement 
in the record which indicates that he has a skin condition as 
the result of exposure to Agent Orange.  Therefore, VA's duty 
to assist the appellant in the development of his claim has 
been triggered.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder based 
on direct service connection or exposure to Agent Orange is 
reopened.


REMAND

Skin condition

Upon a review of the medical examinations and treatment 
records, both those from private sources and those from VA 
facilities, it is not certain what the accurate diagnosis is 
for the appellant's current skin condition or its history.

The appellant's service medical records do not mention any 
skin condition.  However, various medical records refer to a 
history of some type of skin rash or skin condition that has 
been present since 1972.  (The Board notes that the appellant 
served on active military duty until February 1971.)  In 
January 1980, the appellant reported that a rash had been 
present since six months after his separation from service.  
The Board is of the opinion that a VA examination is 
necessary to evaluate the precise nature of the appellant's 
skin condition and to prepare a history of that condition.  
Specifically, during the course of that examination, the 
examining physician should review all of the appellant's 
records and should set forth an opinion as to the development 
of the appellant's skin condition.  Of particular 
significance would be an opinion as to the onset of the 
appellant's chloracne.

Any additional treatment records dated since the veteran's 
separation from service showing treatment for a skin disorder 
and any Social Security Administration (SSA) records could 
also prove pertinent to the veteran's claim and should be 
obtained on remand.


PTSD and an acquired psychiatric disorder

The RO first denied service connection for anxiety reaction 
in March 1980.  Additionally, the appellant's PTSD service 
connection claim was previously denied by the RO in May 1993.  
Therefore, the March 1980 RO decision is final with respect 
to the anxiety reaction service connection claim, and the May 
1993 RO decision is final with respect to the PTSD service 
connection claim.  Cf. Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (claim based on new diagnosis is separate 
and distinct claim when new disorder had not been diagnosed 
and considered at time of previous notice of disagreement).  

As noted above, those claims may not be reopened and reviewed 
unless new and material evidence is submitted.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  As a matter 
of law, VA is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered.  A regional office determination as 
to whether evidence is "new and material" is subject to de 
novo adjudication by the Board.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. Brown, 8 
Vet. App. 237 (1995) (Board cannot ignore "threshold" issue 
of new and material evidence) and Jones (McArthur) v. 
Derwinski, 1 Vet. App. 210 (1991) (if evidence is new and 
material, Board must then reopen claim and review all the 
evidence of record to determine outcome of claim on the 
merits).

In this case, it is not clear whether the anxiety reaction 
and the PTSD service connections claims have been adjudicated 
by the RO on the "new and material evidence" standards 
discussed above or if the appellant has been apprised of the 
relevant standards for reopening previously and finally 
disallowed claims.  In December 1994, and prior to the 
issuance of the relevant rating decision now on appeal, the 
RO notified the appellant that these two claims had been 
previously denied and could only be reopened with new and 
material evidence.  However, after the appellant disagreed 
with the RO's decision, the RO did not prepare a statement of 
the case discussing the relevant legal standards.  See 
38 C.F.R. § 19.29 (1999) (statement of case must be complete 
enough to allow appellant to present argument before Board 
and must include, in pertinent part, a summary of all 
applicable laws and regulations and a discussion of how such 
laws and regulations affect determination).  The statements 
of the case actually issued did not discuss the "new and 
material evidence" standard or how the standard affected the 
determination.  Therefore, on remand, the RO must 
readjudicate the appellant's anxiety reaction and PTSD 
service connection claims in light of the standards for 
reopening such claims and, if the decisions are still adverse 
to the appellant, must provide the appellant with a 
supplemental statement of the case discussing all relevant 
legal standards.

In addition, special statutory and regulatory rules apply to 
the adjudication of PTSD claims.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).  The regulatory 
criteria for evaluating PTSD service connection claims were 
recently revised.  See 64 Fed. Reg. 32,808 (June 18, 1999).  
The revised regulation requires reexamination of the evidence 
presented by the appellant in support of his PTSD service 
connection claim, particularly with respect to his contention 
that he experienced stressors during combat or in a combat 
zone. The Board also points out that VA's General Counsel 
recently issued a precedential and binding opinion that sets 
forth guidelines for assessing whether a claimant was 
"engaged in combat with the enemy" for the purposes of 
applying the special statutory and regulatory criteria 
regarding evidence in PTSD claims.  See VAOPGCPREC 12-99 
(Oct. 18, 1999).  The RO must, therefore, readjudicate the 
appellant's claim in light of the revised criteria and in 
light of the precedential opinion of VA's General Counsel.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should request that the veteran 
provide a list of those (private and VA 
providers) who have treated him for any 
skin disorder since 1971.  The RO should 
make the necessary arrangements in order 
to obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, the RO should 
inform the veteran and his representative 
of the negative outcome, and afford them 
an opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§  3.159(c)(1999).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  The RO must schedule the appellant for 
a complete and thorough VA examination by 
an appropriate specialist to assess the 
nature and extent of his skin condition. 
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed.  The VA examiner should 
render an opinion, on the basis of the 
clinical evidence and a review of the 
appellant's claims folder, as to the 
precise nature of the appellant's current 
skin condition.  The VA examiner should 
reconcile any and all conflicting or 
confusing diagnoses to provide a 
consistent and clear picture of the 
history of the appellant's skin condition.  
The VA examiner should also discuss and 
whether the appellant has previously had 
any other skin condition and whether the 
appellant has chloracne at the present 
time.  The VA examiner should also render 
an opinion as to whether the evidence 
supports a finding that any chloracne had 
its onset within one year after the 
appellant's separation from service or 
whether any chloracne or any other skin 
condition noted on examination (including, 
but not limited to a lipoma of the elbow) 
is due to herbicide exposure.  All 
pertinent positive and negative findings 
should be set forth in the examination 
report in a comprehensive, clear, and 
legible manner.

4.  The RO must readjudicate the anxiety 
reaction and PTSD service connection 
claims in light of the relevant "new and 
material evidence" standards.  
Readjudication of the claims must comport 
with Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claims according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  The RO 
must readjudicate the appellant's PTSD 
service connection claim in light of the 
revised regulatory criteria governing PTSD 
claims.  See 38 C.F.R. § 3.304(f) (1999); 
62 Fed. Reg. 32,808 (June 18, 1999); see 
also VAOPGCPREC 12-99 (Oct. 18, 1999) 
(discussing meaning of term "engaged in 
combat with the enemy" for purposes of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)) (copy attached).

5.  If the RO's decision remains adverse 
to the appellant as to either of these two 
claims, then the RO must furnish the 
appellant with a supplemental statement of 
the case discussing all relevant legal 
standards and their effect on the RO's 
decision.  Citation of 38 C.F.R. § 3.156 
should be included.  Allow an appropriate 
period of time for response.

Upon remand, the appellant will be free to submit additional 
evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  The case should thereafter be returned to the Board 
for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals
















